     CASE 0:16-cv-04077-PJS-BRT Document 310 Filed 06/17/20 Page 1 of 3



                          UNITED STATES DISTRICT COURT
                             DISTRICT OF MINNESOTA


SELECTIVE INSURANCE COMPANY OF                     Case No. 16‐CV‐4077 (PJS/BRT)
SOUTH CAROLINA,

              Plaintiff/Counter‐defendant,

v.                                                             ORDER

AMIT SELA,

              Defendant/Counter‐claimant.


       Joseph F. Lulic, Kristi K. Brownson, and Olivia Moreland Cooper,
       BROWNSON PLLC, for plaintiff/counter‐defendant.

       Christopher H. Yetka, LARKIN HOFFMAN DALY & LINDGREN, LTD.,
       for defendant/counter‐claimant.

       The Court previously found that plaintiff/counter‐defendant Selective Insurance

Company of South Carolina (“Selective”) denied insurance benefits to

defendant/counter‐claimant Amit Sela in bad faith in violation of Minn. Stat. § 604.18.

See ECF No. 282. This matter is before the Court on Sela’s motion for an award of

attorney’s fees. See ECF No. 284. Under § 604.18, Sela may recover up to $100,000 in

reasonable attorney’s fees. See Minn. Stat. § 604.18, subd. 3(a)(2). The Court has

reviewed the evidence that Sela submitted in support of his request and the objections

that Selective made to Sela’s request.
     CASE 0:16-cv-04077-PJS-BRT Document 310 Filed 06/17/20 Page 2 of 3



       Selective argues that nine of the invoices that Sela submitted are not related to

the bad‐faith dispute, but instead concern the underlying coverage dispute. See ECF

No. 296 at 5‐7. But even if the Court were to deduct the amounts reflected on those nine

invoices, Sela still incurred more than $100,000 in attorney’s fees litigating his bad‐faith

claim. See ECF No. 287‐1 at 6‐9.

       Setting aside the nine challenged invoices, the Court finds that the remaining

invoices are for a reasonable number of hours and that his attorneys charged reasonable

hourly rates. See Warnock v. Archer, 397 F.3d 1024, 1027 (8th Cir. 2005) (“[District] courts

may draw on their own experience and knowledge of prevailing market rates.” (citation

omitted)). Selective originally objected to the block billing of Sela’s attorneys. See ECF

No. 296 at 7‐9. But Sela has submitted further evidence that resolves that objection. See

ECF No. 303‐1 at 2‐20.

       In sum, the Court finds that Sela is entitled to recover $100,000 for “reasonable

attorney fees actually incurred to establish the insurer’s violation of [§ 604.18].” Minn.

Stat. § 604.18, subd. 3(a)(2).




                                             ‐2‐
        CASE 0:16-cv-04077-PJS-BRT Document 310 Filed 06/17/20 Page 3 of 3



                                           ORDER

         Based on the foregoing, and on all of the files, records, and proceedings herein,

IT IS HEREBY ORDERED THAT defendant and counter‐claimant Amit Sela’s motion

for attorney’s fees [ECF No. 284] is GRANTED. Sela is awarded $100,000 in attorney’s

fees.


 Dated: June 17, 2020                           __s/Patrick J. Schiltz___________________
                                                Patrick J. Schiltz
                                                United States District Judge




                                              ‐3‐
